Citation Nr: 9930365	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from April 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This claim was also developed on the matters of service 
connection for a low back disability and a psychiatric 
disability.  Service connection was granted for a psychiatric 
disability in a May 1999 rating decision, effective from July 
1992, which was a complete grant of the benefits sought.  The 
issue of service connection for a low back disability was 
withdrawn by the veteran in her January 1995 substantive 
appeal.  These matters are not before the Board at this time.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a current 
diagnosis of a bilateral knee disability.  

2.  The veteran has not submitted medical evidence to show 
that she received treatment for a bilateral foot disability 
during active service, and there is no clinical evidence 
tending to show the presence of current foot disability that 
is related to service.  

3.  The service medical records show that the veteran was 
negative for sinusitis upon entrance into active service, but 
was treated for this disability on two occasions; post 
service medical records show that the veteran was diagnosed 
with rhinitis within a short time following discharge from 
service, and continues to receive occasional treatment for a 
disability diagnosed as sinusitis and/or rhinitis.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a bilateral 
knee disability.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a bilateral 
foot disability.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim of service connection for sinusitis is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Knee Disability

A review of the service medical records shows that the July 
1989 entrance examination was negative for any knee 
disability.  

October 1990 records indicate that the veteran reported 
chronic knee pain since junior high school.  She currently 
complained of right knee pain for the past two months.  The 
veteran stated that she had knee pain when she played 
basketball, and that she would have to sit out due to acute 
pain and sometimes swelling.  She had experienced similar 
pain without swelling for the previous two months.  The 
veteran reported locking and giving out, but was unable to 
remember any particular trauma.  On examination, the veteran 
had a normal gait.  There was no effusion and no crepitus.  
The knee was not tender, and had a full range of motion.  
There was negative apprehension, negative axis deviation, and 
negative McMurray test.  The knee was stable to varus/valgus 
stress.  The assessment was right knee pain.  

The remaining service medical records are negative for 
treatment of a bilateral knee disability.  A July 1992 
statement signed by the veteran indicates that she declined 
to undergo a physical examination at discharge.  

The post service medical records include the results of a 
private X-ray study conducted in March 1993.  The impression 
was negative for both knees.  

The veteran was afforded a VA orthopedic examination in May 
1993.  She gave a history of difficulties with a discomfort 
which seemed to originate in the area of the patellae.  This 
seemed to gradually cause pain in the anterior aspect of the 
tibias.  There was a popping sensation on occasion.  She had 
an approximately four year history of these symptoms, but had 
never had them evaluated during her tour.  On examination, 
the medial and lateral ligamentous support was sound 
bilaterally, and the cruciate ligaments were intact 
bilaterally.  The patellae were quite small.  They rode over 
the medial femoral condyle with the knee in extension.  They 
did not sublux, and there was no grating noted beneath either 
patella.  An X-ray study conducted at this time was normal.  
The diagnostic impression was history of discomfort of both 
knees, suggesting a mild degree of patellofemoral 
malalignment without any clinical evidence of chondromalacia 
of the patella.  

February 1996 VA treatment records show complaints of pain in 
both knees, without any findings or diagnosis.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a bilateral knee disability.  The service 
medical records show only a single instance of treatment for 
right knee pain in October 1990.  The examination at that 
time was negative for any objective findings of a knee 
disability, and the diagnosis was knee pain.  Although the 
history noted chronic knee pain since prior to service, the 
diagnosis did not state that this constituted a chronic 
disability.  Furthermore, the May 1993 VA examination noted 
discomfort by history.  The history was suggestive of a mild 
degree of patellofemoral malalignment (not confirmed by 
objective testing), without clinical evidence of 
chondromalacia.  This does not constitute a diagnosis of a 
current disability.  The remaining post service treatment 
records indicate that the veteran has been seen for knee 
pain, and that a diagnosis of a current disability was not 
made.  Therefore, as the veteran has not submitted objective 
medical evidence to show that the knee pain for which she was 
treated in service constituted a disability, and she has not 
submitted post service evidence of a current diagnosis of 
chronic knee disability that is related to service, her claim 
for entitlement to service connection for a bilateral knee 
disability is not well grounded.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997).

Foot Disability

The service medical records are completely negative for 
evidence of treatment for a foot disability.  The veteran 
declined to undergo a physical examination prior to 
discharge.  

A private X-ray study of the feet conducted in March 1993 was 
negative for abnormality.

The veteran was afforded a VA examination of her feet in May 
1993.  She complained of pain about the first metatarsal 
cuneiform articulation of both feet, aggravated by prolonged 
ambulation with suggestion of poststatic dyskinetic pattern.  
The pain followed a pattern where she experienced increasing 
intensity of pain with progressive activity up to a point 
when the foot cracked or popped, and the pain subsequently 
resolved.  On examination, there were objective findings of 
tenderness about the first metatarsal cuneiform articulations 
of both feet, with no other evidence of inflammatory 
response, no palpable osteophytic change, and no evidence of 
bony prominence.  The diagnosis was atypical synovial 
inflammatory response of the first metatarsal cuneiform 
articulations of both feet related to overuse.  

The remaining post service medical records show that the 
veteran was seen on only one other occasion for a complaint 
involving one of her feet.  August 1995 records indicate that 
she was seen for redness and warmth of the left foot.  The 
diagnosis was cellulitis secondary to an insect bite.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a bilateral foot disability.  The service 
medical records are completely negative for treatment or 
complaints pertaining to her feet.  The first evidence 
concerning a bilateral foot problem is contained in the May 
1993 VA examination.  The examiner attributed the "atypical 
synovial inflammatory response" to overuse, but did not 
express an opinion relating this to active service.  The 
veteran has submitted statements indicating that she 
experienced bilateral foot pain during service, but she is 
not a physician, and is not qualified to express a medical 
opinion as to a relationship between her pain in service and 
her current disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, as the veteran has not 
submitted any evidence of a chronic bilateral foot disability 
during active service or present foot disability that is 
related to active duty, her claim for entitlement to service 
connection is not well grounded.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Sinusitis

The service medical records show that the February 1989 
entrance examination was negative for sinusitis.  

Service medical records from December 1989 indicate that the 
veteran was seen for a one day history of sinus congestion, 
and right maxillary pain.  On examination, the nares were 
congested.  There was bilateral maxillary tenderness.  The 
assessment/diagnosis was probable sinusitis.  

Additional service medical records from April 1990 indicate 
that the veteran complained of headaches, a low grade fever, 
and weakness.  There was congestion and post nasal drip.  The 
assessment was flu syndrome sinusitis.  

The remaining service medical records are negative for 
sinusitis.  The veteran declined to undergo a discharge 
examination.  

The post service medical records show that the veteran was 
afforded a VA examination of the nose and sinus in May 1993.  
She had a history of nasal stuffiness, discharge, post-nasal 
drip, and frontal headaches that had constituted a recurrent 
problem for the past three and a half years.  This was 
associated with recurrent nose bleeds.  These symptoms 
occurred all year, and there was no relationship to seasonal 
and environmental factors.  The veteran had no known 
allergies, and had never been skin tested.  She had never 
received antibiotic therapy for sinusitis while she was in 
service, and had no history of fever associated with these 
episodes.  The veteran also had a history of earaches off and 
on associated with drainage from the ears.  On further 
questioning, she stated that the drainage consisted of a 
sensation of moisture in the ears when she woke up in the 
morning.  On examination, there was a mild deformity of the 
external nose with a narrow right nasal cavity.  There was no 
discharge of the nasal vestibule.  The floor of the nose had 
minimal mucoid discharge, and an examination of the inferior 
turbinates showed that the mucosa was erythematous.  The 
middle meati were normal, but the middle turbinates were 
erythematous.  The paranasal sinuses were nontender.  The 
diagnoses included perennial vasomotor rhinitis, possibly 
complicated in the past by sinusitis, and recurrent 
epistaxis.  An X-ray study of the sinuses was negative. 

Additional post service medical records show that the veteran 
was seen for sinus problems in September 1993.  January 1994 
records show that the veteran was again seen for sinus 
problems.  The diagnostic impressions included sinus 
infection.  

September 1994 VA treatment records reveal that the veteran 
continued to have occasional bleeding from the nose.  There 
was pain to manual pressure to the right frontal maxillary 
sinus, and edema of the nasal mucosa.  There was a small area 
of hemorrhage.  The diagnostic impression was rhino-
sinusitis.  She was treated for bleeding from the right 
nostril again in October 1994.  The site of the bleeding was 
cauterized under local anesthesia.  

The veteran was treated for severe headaches in January 1995.  
These were frontal and maxillary headaches.  The diagnostic 
impression was frontal sinusitis.  Additional January 1995 
records show that the veteran was seen for a follow up of his 
sinus problems.  There was tenderness of the maxillary and 
nasal cavities, and two plus discomfort to digital pressure.  
The sinus membrane of both the maxillary sinus and nasal 
cavity were partially opacified.  The diagnostic impression 
was acute exacerbation of a chronic sinus infection, 
maxillary and nasal.  

The veteran underwent a private X-ray study of the sinuses in 
January 1995.  There was mild thickening of the 
mucoperiosteal membrane of both maxillary sinuses.  The nasal 
cavities were partially opacified.  The adenoids looked 
mildly prominent for the veteran's age.  The rest of the 
study was unremarkable.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
sinusitis.  The service medical records show only two 
instances of treatment for sinusitis, and one of these was in 
conjunction with the flu.  Therefore, the service medical 
records do not show that the sinusitis treated in service was 
chronic.  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  However, the May 1993 VA examination, 
which was obtained within the first year after the veteran's 
discharge from service, notes a history of three and a half 
years of sinus symptoms, and contains a diagnosis of rhinitis 
possibly complicated in the past by sinusitis.  The remainder 
of the post service medical records confirms that the veteran 
continues to be seen on an occasional basis for sinus 
problems.  The Board finds that this constitutes evidence of 
continuity of symptomatology from active service to the 
present, as well as a diagnosis of a current disability.  
Therefore, the veteran's claim is well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997).

The issue of entitlement to service connection for sinusitis 
will be further addressed in the remand section at the end of 
this decision. 


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for sinusitis is well 
grounded; to this extent, the appeal is granted. 


REMAND

As noted above, the Board has found that the issue of 
entitlement to service connection for sinusitis is well 
grounded.  

The disability for which the veteran was treated during 
service was diagnosed as sinusitis.  The May 1993 VA 
examination noted the history of the veteran's symptoms in 
service.  However, the diagnoses reached on that examination 
was not sinusitis, but perennial vasomotor rhinitis.  The 
examiner did not indicate that the rhinitis was the same 
disability for which the veteran was treated in active 
service.  The remaining post service medical records include 
diagnoses of both sinusitis and rhinitis, without 
specifically relating either of these diagnoses to the 
disability treated during active service.  Given the 
discrepancy in the diagnoses of the veteran's current 
disability, the Board finds that an additional examination to 
determine the nature and etiology of her disability would be 
useful in reaching a decision in this case.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to a well grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  This includes affording the veteran 
adequate medical examinations.  Therefore, in order to assist 
the veteran in the development of her claim, the Board finds 
that this case should be REMANDED to the RO for the following 
action: 

1.  The veteran should be afforded a VA 
ear, nose, and throat examination to 
determine the diagnosis and etiology of 
her current disability.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After the 
completion of the examination and study 
of the record, the examiner should 
identify the nature and etiology of any 
sinus disability(ies), specifically 
determining whether it is more likely, 
less likely, or as likely as not that any 
current sinus disability had its onset 
during service?  The evidence relied upon 
and a complete rationale for any opinions 
should be included.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

